MITCHELL, J.2
This action was brought to recover damages on the ground that defendant, assuming to be the agent of his mother, made a contract in her n'ame which was not binding upon •her by reason of the fact that it was unauthorized by her.
The ground and form of the professed agent’s liability in such cases has been the subject of discussion, but all the authorities are agreed that he is liable in damages to the person dealing with him upon the faith that he possessed the authority assumed. Sheffield v. Ladue, 16 Minn. 346, (388); Jefts v. York, 10 Cush. 392; Baltzen v. Nicolay, 53 N. Y. 467; Mechem, Ag. §§ 541-545. But in whatever phase the question- has arisen, or whatever diverse views the *279courts may entertain as to the precise ground of the liability or form of the remedy, all the authorities are agreed that, to give a party a legal remedy against the professed agent, he must have been ignorant of the want of authority, and have acted upon the faith of the representations, express or implied, that the professed agent had the authority assumed. Hence the law is that when the professed agent, acting in good faith, fully discloses to the other party, at the time, all the facts and circumstances touching the authority under which he assumes to act, so that the other party, from such information or otherwise, is fully informed as to the existence and extent of his authority, he cannot be held liable. Mechem, Ag. § 546, and cases cited.
Such, in substance, the trial court, by its fifth finding, has found to be the fact in this case; and that finding is, in our opinion, amply sustained by the evidence; and we find no errors of law occurring during the trial, by way of admitting or excluding evidence, that could in any way have affected this finding. This is decisive of the case, and it therefore becomes immaterial what, if any, errors were .committed bearing upon or affecting the sixth and seventh findings of fact which relate to other and independent grounds, upon which also the court held that defendant was not liable.
Order affirmed.

 Buck, J., absent, took no part.